
	
		I
		112th CONGRESS
		1st Session
		H. R. 3145
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 11, 2011
			Mr. Bishop of New
			 York (for himself, Mr.
			 Rahall, Mr. LaTourette,
			 and Mr. Petri) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  authorize appropriations for State water pollution control revolving funds, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)In
			 generalThis Act may be cited as the Water Quality Protection and Job Creation Act of
			 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendment of Federal
				Water Pollution Control Act.
					Title I—Water Quality Financing
					Subtitle A—Technical and Management Assistance
					Sec. 1101. Technical assistance.
					Sec. 1102. State management assistance.
					Sec. 1103. Watershed pilot projects.
					Subtitle B—Construction of Treatment Works
					Sec. 1201. Sewage collection systems.
					Sec. 1202. Treatment works defined.
					Subtitle C—State Water Pollution Control Revolving
				Funds
					Sec. 1301. General authority for capitalization
				grants.
					Sec. 1302. Capitalization grant agreements.
					Sec. 1303. Water pollution control revolving loan
				funds.
					Sec. 1304. Allotment of funds.
					Sec. 1305. Intended use plan.
					Sec. 1306. Annual Reports.
					Sec. 1307. Technical assistance; requirements for use of
				American materials.
					Sec. 1308. Economic hardship waiver.
					Sec. 1309. Authorization of appropriations.
					Subtitle D—General Provisions
					Sec. 1401. Definition of treatment works.
					Sec. 1402. Funding for Indian programs.
					Subtitle E—Tonnage Duties
					Sec. 1501. Tonnage duties.
					Title II—Alternative Water Source Projects
					Sec. 2001. Pilot program for alternative water source
				projects.
					Title III—Sewer Overflow Control Grants
					Sec. 3001. Sewer overflow control grants.
					Title IV—Clean Water Trust Fund
					Sec. 4001. Establishment of Clean Water Trust Fund.
					Sec. 4002. Allocation of funds.
					Sec. 4003. Revenues for Clean Water Trust Fund.
					Title V—Water Pollution Control Investment
					Sec. 5001. Short title.
					Sec. 5002. Definitions.
					Sec. 5003. Direct loans.
					Sec. 5004. Guarantees.
					Sec. 5005. Funding.
				
			2.Amendment of
			 Federal Water Pollution Control
			 ActExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.).
		IWater
			 Quality Financing
			ATechnical and
			 Management Assistance
				1101.Technical
			 assistance
					(a)Technical
			 Assistance for Rural and Small Treatment WorksSection 104(b) (33
			 U.S.C. 1254(b)) is amended—
						(1)by striking
			 and at the end of paragraph (6);
						(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(8)make grants to
				nonprofit organizations—
									(A)to provide technical assistance to rural
				and small municipalities and tribal governments for the purpose of assisting,
				in consultation with the State in which the assistance is provided, such
				municipalities and tribal governments in the planning, developing, and
				acquisition of financing for eligible projects described in section
				603(c);
									(B)to provide
				technical assistance and training for rural, small, and tribal publicly owned
				treatment works and decentralized wastewater treatment systems to enable such
				treatment works and systems to protect water quality and achieve and maintain
				compliance with the requirements of this Act; and
									(C)to disseminate
				information to rural, small, and tribal municipalities and municipalities that
				meet the affordability criteria established under section 603(i)(2) by the
				State in which the municipality is located with respect to planning, design,
				construction, and operation of publicly owned treatment works and decentralized
				wastewater treatment
				systems.
									.
						(b)Authorization of
			 AppropriationsSection 104(u) (33 U.S.C. 1254(u)) is
			 amended—
						(1)by striking
			 and (6) and inserting (6); and
						(2)by inserting
			 before the period at the end the following: ; and (7) not to exceed
			 $100,000,000 for each of fiscal years 2012 through 2016 for carrying out
			 subsections (b)(3), (b)(8), and (g), except that not less than 20 percent of
			 the amounts appropriated pursuant to this paragraph in a fiscal year shall be
			 used for carrying out subsection (b)(8).
						(c)Small flows
			 clearinghouseSection 104(q)(4) (33 U.S.C. 1254(q)(4)) is
			 amended—
						(1)in the first
			 sentence by striking $1,000,000 and inserting
			 $3,000,000; and
						(2)in the second
			 sentence by striking 1986 and inserting
			 2016.
						1102.State
			 management assistance
					(a)Authorization of
			 appropriationsSection 106(a)
			 (33 U.S.C. 1256(a)) is amended—
						(1)by striking
			 and at the end of paragraph (1);
						(2)by striking the
			 semicolon at the end of paragraph (2) and inserting ; and;
			 and
						(3)by inserting after
			 paragraph (2) the following:
							
								(3)such sums as may
				be necessary for each of fiscal years 1991 through 2011, and $300,000,000 for
				each of fiscal years 2012 through
				2016;
								.
						(b)Technical
			 amendmentSection 106(e) (33 U.S.C. 1256(e)) is amended by
			 striking Beginning in fiscal year 1974 the and inserting
			 The.
					1103.Watershed
			 pilot projects
					(a)Pilot
			 ProjectsSection 122 (33 U.S.C. 1274) is amended—
						(1)in the section
			 heading by striking Wet
			 weather; and
						(2)in subsection
			 (a)—
							(A)in the matter preceding paragraph
			 (1)—
								(i)by
			 striking for treatment works and inserting to a
			 municipality or municipal entity; and
								(ii)by
			 striking wet weather discharge;
								(B)in paragraph (2)
			 by striking in reducing such pollutants and all that follows
			 before the period at the end and inserting to manage, reduce, treat, or
			 reuse municipal stormwater, including low-impact development technologies and
			 other techniques that utilize infiltration, evapotranspiration, and reuse of
			 storm water on site; and
							(C)by adding at the
			 end the following:
								
									(3)Watershed
				partnershipsEfforts of municipalities and property owners to
				demonstrate cooperative ways to address nonpoint sources of pollution to reduce
				adverse impacts on water quality.
									(4)Integrated water
				resource planThe development
				of an integrated water resource plan for the coordinated management and
				protection of surface water, ground water, and stormwater resources on a
				watershed or subwatershed basis to meet the objectives, goals, and policies of
				this Act.
									(5)Municipality-wide
				storm water management planningThe development of a municipality-wide plan
				that identifies the most effective placement of storm water technologies and
				management approaches, including green infrastructure, to reduce water quality
				impairments from storm water on a municipality-wide
				basis.
									.
							(b)Authorization of
			 appropriationsThe first
			 sentence of section 122(c)(1) is amended—
						(1)by striking “and”;
			 and
						(2)by striking the
			 period and inserting , such sums as may be necessary for each of fiscal
			 years 2005 through 2011, and $120,000,000 for each of fiscal years 2012 through
			 2016.
						(c)Report to
			 CongressSection 122(d) is amended by striking 5 years
			 after the date of enactment of this section, and inserting
			 October 1, 2013,.
					BConstruction of
			 Treatment Works
				1201.Sewage
			 collection systemsSection 211
			 (33 U.S.C. 1291) is amended—
					(1)by striking the
			 section heading and all that follows through (a) No and
			 inserting the following:
						
							211.Sewage
				collection systems
								(a)In
				GeneralNo
								;
					(2)in subsection (b)
			 by inserting Population
			 Density.— after (b); and
					(3)by striking
			 subsection (c) and inserting the following:
						
							(c)Exceptions
								(1)Replacement and
				major rehabilitationNotwithstanding the requirement of
				subsection (a)(1) concerning the existence of a collection system as a
				condition of eligibility, a project for replacement or major rehabilitation of
				a collection system existing on January 1, 2007, shall be eligible for a grant
				under this title if the project otherwise meets the requirements of subsection
				(a)(1) and meets the requirement of paragraph (3).
								(2)New
				systemsNotwithstanding the requirement of subsection (a)(2)
				concerning the existence of a community as a condition of eligibility, a
				project for a new collection system to serve a community existing on January 1,
				2007, shall be eligible for a grant under this title if the project otherwise
				meets the requirements of subsection (a)(2) and meets the requirement of
				paragraph (3).
								(3)RequirementA
				project meets the requirement of this paragraph if the purpose of the project
				is to accomplish the objectives, goals, and policies of this Act by addressing
				an adverse environmental condition existing on the date of enactment of this
				paragraph.
								.
					1202.Treatment
			 works definedSection
			 212(2)(A) (33 U.S.C. 1292(2)(A)) is amended—
					(1)by striking
			 any works, including site;
					(2)by striking
			 is used for ultimate and inserting will be used for
			 ultimate; and
					(3)by inserting
			 before the period at the end the following: and acquisition of other
			 lands, and interests in lands, which are necessary for
			 construction.
					CState Water
			 Pollution Control Revolving Funds
				1301.General
			 authority for capitalization grantsSection 601(a) (33 U.S.C. 1381(a)) is
			 amended by striking for providing assistance and all that
			 follows through the period at the end and inserting the following: to
			 accomplish the objectives, goals, and policies of this Act by providing
			 assistance for projects and activities identified in section
			 603(c)..
				1302.Capitalization
			 grant agreements
					(a)Reporting
			 Infrastructure AssetsSection 602(b)(9) (33 U.S.C. 1382(b)(9)) is
			 amended by striking standards and inserting standards,
			 including standards relating to the reporting of infrastructure
			 assets.
					(b)Additional
			 RequirementsSection 602(b) (33 U.S.C. 1382(b)) is
			 amended—
						(1)in paragraph
			 (6)—
							(A)by striking
			 before fiscal year 1995;
							(B)by striking
			 funds directly made available by capitalization grants under this title
			 and section 205(m) of this Act and inserting assistance made
			 available by a State water pollution control revolving fund as authorized under
			 this title, or with assistance made available under section 205(m), or
			 both,; and
							(C)by striking
			 201(b) and all that follows through 513 and
			 inserting 211 and 511(c)(1);
							(2)by striking
			 and at the end of paragraph (9);
						(3)by striking the
			 period at the end of paragraph (10) and inserting a semicolon; and
						(4)by adding at the
			 end the following:
							
								(11)the State will
				establish, maintain, invest, and credit the fund with repayments, such that the
				fund balance will be available in perpetuity for providing financial assistance
				in accordance with this title;
								(12)any fees charged
				by the State to recipients of assistance that are considered program income
				will be used for the purpose of financing the cost of administering the fund or
				financing projects or activities eligible for assistance from the fund;
								(13)beginning in
				fiscal year 2013, the State will include as a condition of providing assistance
				to a municipality or intermunicipal, interstate, or State agency that the
				recipient of such assistance certify, in a manner determined by the Governor of
				the State, that the recipient—
									(A)has studied and
				evaluated the cost and effectiveness of the processes, materials, techniques,
				and technologies for carrying out the proposed project or activity for which
				assistance is sought under this title, and has selected, to the extent
				practicable, a project or activity that maximizes the potential for efficient
				water use, reuse, and conservation, and energy conservation, taking into
				account the cost of constructing the project or activity, the cost of operating
				and maintaining the project or activity over its life, and the cost of
				replacing the project or activity; and
									(B)has considered, to the maximum extent
				practicable and as determined appropriate by the recipient, the costs and
				effectiveness of other design, management, and financing approaches for
				carrying out a project or activity for which assistance is sought under this
				title, taking into account the cost of constructing the project or activity,
				the cost of operating and maintaining the project or activity over its life,
				and the cost of replacing the project or activity;
									(14)the State will
				use at least 15 percent of the amount of each capitalization grant received by
				the State under this title after September 30, 2010, to provide assistance to
				municipalities of fewer than 10,000 individuals that meet the affordability
				criteria established by the State under section 603(i)(2) for projects or
				activities included on the State’s priority list established under section
				603(g), to the extent that there are sufficient applications for such
				assistance;
								(15)a contract to be
				carried out using funds directly made available by a capitalization grant under
				this title for program management, construction management, feasibility
				studies, preliminary engineering, design, engineering, surveying, mapping, or
				architectural related services shall be negotiated in the same manner as a
				contract for architectural and engineering services is negotiated under chapter
				11 of title 40, United States Code, or an equivalent State qualifications-based
				requirement (as determined by the Governor of the State); and
								(16)the requirements of section 513 will apply
				to the construction of treatment works carried out in whole or in part with
				assistance made available by a State water pollution control revolving fund as
				authorized under this title, or with assistance made available under section
				205(m), or both, in the same manner as treatment works for which grants are
				made under this
				Act.
								.
						1303.Water
			 pollution control revolving loan funds
					(a)Projects and
			 Activities Eligible for AssistanceSection 603(c) (33 U.S.C.
			 1383(c)) is amended to read as follows:
						
							(c)Projects and
				Activities Eligible for AssistanceThe amounts of funds available
				to each State water pollution control revolving fund shall be used only for
				providing financial assistance—
								(1)to any
				municipality or intermunicipal, interstate, or State agency for construction of
				publicly owned treatment works;
								(2)for the
				implementation of a management program established under section 319;
								(3)for development
				and implementation of a conservation and management plan under section
				320;
								(4)for repair or
				replacement of decentralized wastewater treatment systems that treat domestic
				sewage;
								(5)for measures to manage, reduce, treat, or
				reuse municipal stormwater;
								(6)to any
				municipality or intermunicipal, interstate, or State agency for measures to
				reduce the demand for publicly owned treatment works capacity through water
				conservation, efficiency, or reuse;
								(7)for the
				development and implementation of watershed projects meeting the criteria set
				forth in section 122; and
								(8)to any municipality or intermunicipal,
				interstate, or State agency for measures to reduce the energy consumption needs
				for publicly owned treatment works, including the implementation of
				energy-efficient or renewable-energy generation
				technologies.
								.
					(b)Extended
			 Repayment PeriodSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is
			 amended—
						(1)in subparagraph
			 (A) by striking 20 years and inserting the lesser of 30
			 years or the design life of the project to be financed with the proceeds of the
			 loan; and
						(2)in subparagraph
			 (B) by striking not later than 20 years after project completion
			 and inserting upon the expiration of the term of the
			 loan.
						(c)Fiscal
			 Sustainability PlanSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is
			 further amended—
						(1)by striking
			 and at the end of subparagraph (C);
						(2)by inserting
			 and at the end of subparagraph (D); and
						(3)by adding at the
			 end the following:
							
								(E)for any portion of
				a treatment works proposed for repair, replacement, or expansion, and eligible
				for assistance under section 603(c)(1), the recipient of a loan will develop
				and implement a fiscal sustainability plan that includes—
									(i)an
				inventory of critical assets that are a part of that portion of the treatment
				works;
									(ii)an evaluation of
				the condition and performance of inventoried assets or asset groupings;
									(iii)a certification
				that the recipient has evaluated and will be implementing water and energy
				conservation efforts as part of the plan; and
									(iv)a
				plan for maintaining, repairing, and, as necessary, replacing that portion of
				the treatment works and a plan for funding such
				activities;
									.
						(d)Administrative
			 ExpensesSection 603(d)(7) (33 U.S.C. 1383(d)(7)) is amended by
			 inserting before the period at the end the following: , $400,000 per
			 year, or 1/5 percent per year of the current valuation of
			 the fund, whichever amount is greatest, plus the amount of any fees collected
			 by the State for such purpose regardless of the source.
					(e)Technical and
			 Planning Assistance for Small SystemsSection 603(d) (33 U.S.C.
			 1383(d)) is amended—
						(1)by striking
			 and at the end of paragraph (6);
						(2)by striking the
			 period at the end of paragraph (7) and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(8)to provide grants
				to owners and operators of treatment works that serve a population of 10,000 or
				fewer for obtaining technical and planning assistance and assistance in
				financial management, user fee analysis, budgeting, capital improvement
				planning, facility operation and maintenance, equipment replacement, repair
				schedules, and other activities to improve wastewater treatment plant
				management and operations, except that the total amount provided by the State
				in grants under this paragraph for a fiscal year may not exceed one percent of
				the total amount of assistance provided by the State from the fund in the
				preceding fiscal year, or 2 percent of the total amount received by the State
				in capitalization grants under this title in the preceding fiscal year,
				whichever amount is greatest; and
								(9)to provide grants
				to owners and operators of treatment works for conducting an assessment of the
				energy and water consumption of the treatment works, and evaluating potential
				opportunities for energy and water conservation through facility operation and
				maintenance, equipment replacement, and projects or activities that promote the
				efficient use of energy and water by the treatment works, except that the total
				amount provided by the State in grants under this paragraph for a fiscal year
				may not exceed one percent of the total amount of assistance provided by the
				State from the fund in the preceding fiscal year, or 2 percent of the total
				amount received by the State in capitalization grants under this title in the
				preceding fiscal year, whichever amount is
				greatest.
								.
						(f)Additional
			 SubsidizationSection 603 (33 U.S.C. 1383) is amended by adding
			 at the end the following:
						
							(i)Additional
				Subsidization
								(1)In
				generalIn any case in which a State provides assistance to a
				municipality or intermunicipal, interstate, or State agency under subsection
				(d), the State may provide additional subsidization, including forgiveness of
				principal and negative interest loans—
									(A)to benefit a
				municipality that—
										(i)meets the State’s
				affordability criteria established under paragraph (2); or
										(ii)does not meet the
				State’s affordability criteria if the recipient—
											(I)seeks additional
				subsidization to benefit individual ratepayers in the residential user rate
				class;
											(II)demonstrates to
				the State that such ratepayers will experience a significant hardship from the
				increase in rates necessary to finance the project or activity for which
				assistance is sought; and
											(III)ensures, as part
				of an assistance agreement between the State and the recipient, that the
				additional subsidization provided under this paragraph is directed through a
				user charge rate system (or other appropriate method) to such ratepayers;
				or
											(B)to implement a process, material,
				technique, or technology to address water-efficiency goals, address
				energy-efficiency goals, mitigate stormwater runoff, or encourage
				environmentally sensitive project planning, design, and construction.
									(2)Affordability
				criteria
									(A)EstablishmentOn or before September 30, 2012, and after
				providing notice and an opportunity for public comment, a State shall establish
				affordability criteria to assist in identifying municipalities that would
				experience a significant hardship raising the revenue necessary to finance a
				project or activity eligible for assistance under section 603(c)(1) if
				additional subsidization is not provided. Such criteria shall be based on
				income data, population trends, and other data determined relevant by the
				State, including whether the project or activity is to be carried out in an
				economically distressed area, as described in section 301 of the Public Works
				and Economic Development Act of 1965 (42 U.S.C. 3161).
									(B)Existing
				criteriaIf a State has previously established, after providing
				notice and an opportunity for public comment, affordability criteria that meet
				the requirements of subparagraph (A), the State may use the criteria for the
				purposes of this subsection. For purposes of this Act, any such criteria shall
				be treated as affordability criteria established under this paragraph.
									(C)Information to
				assist statesThe Administrator may publish information to assist
				States in establishing affordability criteria under subparagraph (A).
									(3)PriorityA
				State may give priority to a recipient for a project or activity eligible for
				funding under section 603(c)(1) if the recipient meets the State’s
				affordability criteria.
								(4)Set-aside
									(A)In
				generalIn any fiscal year in which the Administrator has
				available for obligation more than $1,000,000,000 for the purposes of this
				title, a State shall provide additional subsidization under this subsection in
				the amount specified in subparagraph (B) to eligible entities described in
				paragraph (1) for projects and activities identified in the State’s intended
				use plan prepared under section 606(c) to the extent that there are sufficient
				applications for such assistance.
									(B)AmountIn
				a fiscal year described in subparagraph (A), a State shall set aside for
				purposes of subparagraph (A) an amount not less than 25 percent of the
				difference between—
										(i)the total amount
				that would have been allotted to the State under section 604 for such fiscal
				year if the amount available to the Administrator for obligation under this
				title for such fiscal year had been equal to $1,000,000,000; and
										(ii)the total amount
				allotted to the State under section 604 for such fiscal year.
										(5)LimitationThe
				total amount of additional subsidization provided under this subsection by a
				State may not exceed 30 percent of the total amount of capitalization grants
				received by the State under this title in fiscal years beginning after
				September 30,
				2011.
								.
					1304.Allotment of
			 funds
					(a)In
			 GeneralSection 604(a) (33 U.S.C. 1384(a)) is amended to read as
			 follows:
						
							(a)Allotments
								(1)Fiscal years
				2012 and 2013Sums appropriated to carry out this title for each
				of fiscal years 2012 and 2013 shall be allotted by the Administrator in
				accordance with the formula used to allot sums appropriated to carry out this
				title for fiscal year 2011.
								(2)Fiscal year 2014
				and thereafterSums appropriated to carry out this title for
				fiscal year 2014 and each fiscal year thereafter shall be allotted by the
				Administrator as follows:
									(A)Amounts that do
				not exceed $1,350,000,000 shall be allotted in accordance with the formula
				described in paragraph (1).
									(B)Amounts that
				exceed $1,350,000,000 shall be allotted in accordance with the formula
				developed by the Administrator under subsection
				(d).
									.
					(b)Planning
			 AssistanceSection 604(b) (33 U.S.C. 1384(b)) is amended by
			 striking 1 percent and inserting 2
			 percent.
					(c)FormulaSection
			 604 (33 U.S.C. 1384) is amended by adding at the end the following:
						
							(d)Formula Based on
				Water Quality NeedsNot later than September 30, 2013, and after
				providing notice and an opportunity for public comment, the Administrator shall
				publish an allotment formula based on water quality needs in accordance with
				the most recent survey of needs developed by the Administrator under section
				516(b) and any other information the Administrator considers
				appropriate.
							.
					1305.Intended use
			 plan
					(a)Integrated
			 Priority ListSection 603(g) (33 U.S.C. 1383(g)) is amended to
			 read as follows:
						
							(g)Priority
				List
								(1)In
				generalFor fiscal year 2013 and each fiscal year thereafter, a
				State shall establish or update a list of projects and activities for which
				assistance is sought from the State’s water pollution control revolving fund.
				Such projects and activities shall be listed in priority order based on the
				methodology established under paragraph (2). The State may provide financial
				assistance from the State’s water pollution control revolving fund only with
				respect to a project or activity included on such list. In the case of projects
				and activities eligible for assistance under section 603(c)(2), the State may
				include a category or subcategory of nonpoint sources of pollution on such list
				in lieu of a specific project or activity.
								(2)Methodology
									(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, and after providing notice and opportunity for public comment, each
				State (acting through the State’s water quality management agency and other
				appropriate agencies of the State) shall establish a methodology for developing
				a priority list under paragraph (1).
									(B)Priority for
				projects and activities that achieve greatest water quality
				improvementIn developing the
				methodology, the State shall seek to achieve the greatest degree of water
				quality improvement, taking into consideration the requirements of section
				602(b)(5) and section 603(i)(3), whether such water quality improvements would
				be realized without assistance under this title, and whether the proposed
				projects and activities would address water quality impairments associated with
				existing treatment works.
									(C)Considerations
				in selecting projects and activitiesIn determining which
				projects and activities will achieve the greatest degree of water quality
				improvement, the State shall consider—
										(i)information
				developed by the State under sections 303(d) and 305(b);
										(ii)the State’s
				continuing planning process developed under section 303(e);
										(iii)the State’s
				management program developed under section 319; and
										(iv)conservation and
				management plans developed under section 320.
										(D)Nonpoint
				sourcesFor categories or subcategories of nonpoint sources of
				pollution that a State may include on its priority list under paragraph (1),
				the State shall consider the cumulative water quality improvements associated
				with projects or activities in such categories or subcategories.
									(E)Existing
				methodologiesIf a State has previously developed, after
				providing notice and an opportunity for public comment, a methodology that
				meets the requirements of this paragraph, the State may use the methodology for
				the purposes of this
				subsection.
									.
					(b)Intended Use
			 PlanSection 606(c) (33 U.S.C. 1386(c)) is amended—
						(1)in the matter
			 preceding paragraph (1) by striking each State shall annually
			 prepare and inserting each State (acting through the State’s
			 water quality management agency and other appropriate agencies of the State)
			 shall annually prepare and publish;
						(2)by striking
			 paragraph (1) and inserting the following:
							
								(1)the State’s
				priority list developed under section
				603(g);
								;
						(3)in paragraph
			 (4)—
							(A)by striking
			 and (6) and inserting (6), (15), and (17);
			 and
							(B)by striking
			 and at the end;
							(4)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
						(5)by adding at the
			 end the following:
							
								(6)if the State does
				not fund projects and activities in the order of the priority established under
				section 603(g), an explanation of why such a change in order is
				appropriate.
								.
						(c)Transitional
			 ProvisionBefore completion of a priority list based on a
			 methodology established under section 603(g) of the
			 Federal Water Pollution Control Act
			 (as amended by this section), a State shall continue to comply with the
			 requirements of sections 603(g) and 606(c) of such Act, as in effect on the day
			 before the date of enactment of this Act.
					1306.Annual
			 ReportsSection 606(d) (33
			 U.S.C. 1386(d)) is amended—
					(1)by striking
			 (d) Annual
			 report.—Beginning and inserting the following:
						
							(d)Annual
				Reports
								(1)State
				reportBeginning
								;
					(2)in paragraph (1)
			 (as so designated) by striking loan amounts, and inserting
			 loan amounts, the eligible purposes under section 603(c) for which the
			 assistance has been provided,; and
					(3)by adding at the
			 end the following:
						
							(2)Federal
				reportThe Administrator
				shall annually prepare, and make publicly available, a report on the
				performance of the projects and activities carried out in whole or in part with
				assistance made available by a State water pollution control revolving fund as
				authorized under this title during the previous fiscal year, including—
								(A)the annual and
				cumulative financial assistance provided to States under this title;
								(B)the categories and
				types of such projects and activities;
								(C)an estimate of the number of jobs created
				through carrying out such projects and activities;
								(D)an assessment of
				the progress made toward meeting the goals and purposes of this Act through
				such projects and activities; and
								(E)any additional
				information that the Administrator considers
				appropriate.
								.
					1307.Technical
			 assistance; requirements for use of American materialsTitle VI (33 U.S.C. 1381 et seq.) is
			 amended—
					(1)by redesignating
			 section 607 as section 610; and
					(2)by inserting after
			 section 606 the following:
						
							607.Technical
				assistance
								(a)Simplified
				ProceduresNot later than 1 year after the date of enactment of
				this section, the Administrator shall assist the States in establishing
				simplified procedures for treatment works to obtain assistance under this
				title.
								(b)Publication of
				ManualNot later than 2 years after the date of the enactment of
				this section, and after providing notice and opportunity for public comment,
				the Administrator shall publish a manual to assist treatment works in obtaining
				assistance under this title and publish in the Federal Register notice of the
				availability of the manual.
								(c)Compliance
				criteriaAt the request of any State, the Administrator, after
				providing notice and an opportunity for public comment, shall assist in the
				development of criteria for a State to determine compliance with the conditions
				of funding assistance established under sections 602(b)(13) and
				603(d)(1)(E).
								608.Buy
				America
								(a)In
				generalNotwithstanding any other provision of law, funds made
				available from a State water pollution control revolving fund established under
				this title may not be used for a project for the construction of a publicly
				owned treatment works unless the steel, iron, and manufactured goods used for
				the project are produced in the United States.
								(b)ExceptionsSubsection
				(a) shall not apply to a project for the construction of a treatment works if
				the Administrator (in consultation with the Governor of the State in which the
				treatment works will be constructed) makes a finding that—
									(1)the steel, iron,
				or manufactured goods required for the project are a de minimis component of
				the project, as determined in accordance with regulations to be issued by the
				Administrator;
									(2)the steel, iron,
				or manufactured goods required for the project are not produced in the United
				States—
										(A)in sufficient and
				reasonably available quantities; or
										(B)to a satisfactory
				quality; or
										(3)the use of steel,
				iron, and manufactured goods produced in the United States for the project will
				increase the total cost of the project by more than 25 percent.
									(c)Waiver
				requirements
									(1)Public
				notification and opportunity for comment
										(A)In
				generalAt least 30 days before making a finding under subsection
				(b), the Administrator shall provide notice of and an opportunity for public
				comment on the finding.
										(B)Notice
				requirementsAny notice provided under this subparagraph
				shall—
											(i)include a
				justification for the proposed finding; and
											(ii)be provided by
				electronic means, including on the Internet.
											(2)Detailed
				justification in Federal RegisterIf the Administrator makes a finding under
				subsection (b), the Administrator shall—
										(A)publish in the
				Federal Register a detailed justification for the finding; and
										(B)provide notice of
				and an opportunity for public comment on the detailed justification at least 30
				days before the finding takes effect.
										(3)Annual
				reportNot later than February 1 of each year beginning after the
				date of enactment of this section, the Administrator shall submit to the
				Committee on Transportation and Infrastructure of the House of Representatives
				and the Committee on Environment and Public Works of the Senate a report
				that—
										(A)specifies each
				project with respect to which the Administrator made a finding under subsection
				(b) during the preceding calendar year; and
										(B)describes the
				justification for each such finding.
										(d)State
				requirementsThe Administrator may not impose a limitation or
				condition on assistance provided under this title that restricts—
									(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
									(2)any recipient of
				assistance from a State water pollution control revolving fund established
				under this title from complying with such State requirements.
									(e)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person shall be
				ineligible to receive a contract or subcontract funded with amounts made
				available from a State water pollution control revolving fund established under
				this title if the Administrator or a court determines that such person
				intentionally—
									(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
										(A)were used in a
				project to which this section applies; and
										(B)were not produced
				in the United States; or
										(2)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
										(A)were used in
				projects to which this section applies; and
										(B)were not produced
				in the United States.
										(f)Consistency with
				international agreements
									(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
									(2)Treatment of
				foreign countries in violation of international agreementsThe Administrator shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country in a project
				funded with amounts made available from a State water pollution control
				revolving fund established under this title, including any project for which
				the Administrator has made a finding under subsection (b), if the
				Administrator, in consultation with the United States Trade Representative,
				determines that the foreign country is in violation of the terms of an
				agreement with the United States by discriminating against steel, iron, or
				manufactured goods that are produced in the United States and covered by the
				agreement.
									.
					1308.Economic
			 hardship waiverNotwithstanding the requirements of section
			 602(b)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)(2)),
			 for fiscal years 2012 and 2013, the Administrator of the Environmental
			 Protection Agency may waive the requirement that a State deposit an amount
			 equal to 20 percent of the State’s annual capitalization grant into the State’s
			 water pollution control revolving fund established under title VI of that Act
			 if the Administrator determines that the State is currently experiencing a
			 local, statewide, or regional economic hardship and that providing such a
			 deposit would adversely impact the State’s ability to restore and maintain the
			 chemical, physical, and biological integrity of waters located within the
			 State.
				1309.Authorization
			 of appropriationsSection 610
			 (as redesignated by section 1307 of this Act) is amended by striking paragraphs
			 (1) through (5) and inserting the following:
					
						(1)$2,400,000,000 for
				fiscal year 2012;
						(2)$2,700,000,000 for
				fiscal year 2013;
						(3)$2,800,000,000 for
				fiscal year 2014;
						(4)$2,900,000,000 for
				fiscal year 2015; and
						(5)$3,000,000,000 for
				fiscal year
				2016.
						.
				DGeneral
			 Provisions
				1401.Definition of
			 treatment worksSection 502
			 (33 U.S.C. 1362) is amended by adding at the end the following:
					
						(26)Treatment
				worksThe term treatment works has the meaning given
				that term in section
				212.
						.
				1402.Funding for
			 Indian programsSection 518(c)
			 (33 U.S.C. 1377) is amended—
					(1)by striking
			 The Administrator and inserting the following:
						
							(1)Fiscal years
				1987–2011The
				Administrator
							;
					(2)in paragraph (1)
			 (as so designated)—
						(A)by inserting
			 and ending before October 1, 2011, after 1986,;
			 and
						(B)by striking the
			 second sentence; and
						(3)by adding at the
			 end the following:
						
							(2)Fiscal year 2012
				and thereafterFor fiscal year 2012 and each fiscal year
				thereafter, the Administrator shall reserve, before allotments to the States
				under section 604(a), not less than 0.5 percent and not more than 2.0 percent
				of the funds made available to carry out title VI.
							(3)Use of
				fundsFunds reserved under this subsection shall be available
				only for grants for projects and activities eligible for assistance under
				section 603(c) to serve—
								(A)Indian tribes (as
				defined in section 518(h));
								(B)former Indian
				reservations in Oklahoma (as determined by the Secretary of the Interior);
				and
								(C)Native villages
				(as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602)).
								.
					ETonnage
			 Duties
				1501.Tonnage
			 duties
					(a)In
			 generalSection 60301 of title 46, United States Code, is amended
			 by striking subsections (a) and (b) and inserting the following:
						
							(a)Lower
				rate
								(1)Imposition of
				dutyA duty is imposed at the rate described in paragraph (2) at
				each entry in a port of the United States of—
									(A)a vessel entering
				from a foreign port or place in North America, Central America, the West Indies
				Islands, the Bahama Islands, the Bermuda Islands, or the coast of South America
				bordering the Caribbean Sea; or
									(B)a vessel returning
				to the same port or place in the United States from which it departed, and not
				entering the United States from another port or place, except—
										(i)a vessel of the
				United States;
										(ii)a recreational
				vessel (as defined in section 2101 of this title); or
										(iii)a barge.
										(2)RateThe
				rate referred to in paragraph (1) shall be—
									(A)4.5 cents per ton
				(but not more than a total of 22.5 cents per ton per year) for fiscal years
				2006 through 2011;
									(B)9.0 cents per ton (but not more than a
				total of 45 cents per ton per year) for fiscal years 2012 through 2021;
				and
									(C)2 cents per ton
				(but not more than a total of 10 cents per ton per year) for each fiscal year
				thereafter.
									(b)Higher
				rate
								(1)Imposition of
				dutyA duty is imposed at the
				rate described in paragraph (2) on a vessel at each entry in a port of the
				United States from a foreign port or place not named in subsection
				(a)(1).
								(2)RateThe
				rate referred to in paragraph (1) shall be—
									(A)13.5 cents per ton
				(but not more than a total of 67.5 cents per ton per year) for fiscal years
				2006 through 2011;
									(B)27 cents per ton (but not more than a total
				of $1.35 per ton per year) for fiscal years 2012 through 2021, and
									(C)6 cents per ton
				(but not more than a total of 30 cents per ton per year) for each fiscal year
				thereafter.
									.
					(b)Conforming
			 amendmentsSuch title is further amended—
						(1)by striking the
			 heading for subtitle VI and inserting the following:
							
								VIClearance and
				Tonnage
				Duties
								;
						(2)in the heading for chapter 603, by striking
			 Taxes and inserting Duties;
						(3)in the headings of
			 sections in chapter 603, by striking taxes each place it appears and inserting
			 duties;
						(4)in the heading for
			 subsection (a) of section 60303, by striking tax and inserting
			 duty;
						(5)in the text of
			 sections in chapter 603, by striking taxes each place it appears
			 and inserting duties; and
						(6)in the text of
			 sections in chapter 603, by striking tax each place it appears
			 and inserting duty.
						(c)Clerical
			 amendmentsSuch title is further amended—
						(1)in the title
			 analysis by striking the item relating to subtitle VI and inserting the
			 following:
							
								
									VI.
				  CLEARANCE AND TONNAGE
				  DUTIES60101
								
								;
						(2)in the analysis for subtitle VI by striking
			 the item relating to chapter 603 and inserting the following:
							
								
									603.Tonnage
				  Duties and Light
				  Money60301
								
								;
							and(3)in the analysis
			 for chapter 603—
							(A)by striking the
			 items relating to sections 60301 and 60302 and inserting the following:
								
									
										60301. Regular tonnage duties.
										60302. Special tonnage
				duties.
									
									;
								and(B)by striking the
			 item relating to section 60304 and inserting the following:
								
									
										60304. Presidential suspension of tonnage
				duties and light money.
				
									
									.
							IIAlternative Water
			 Source Projects
			2001.Pilot program
			 for alternative water source projects
				(a)Selection of
			 projectsSection 220(d)(2)
			 (33 U.S.C. 1300(d)(2)) is amended by inserting before the period at the end the
			 following: or whether the project is located in an area which is served
			 by a public water system serving 10,000 individuals or fewer.
				(b)Authorization of
			 appropriationsSection 220(j)
			 (33 U.S.C. 1300(j)) is amended by striking $75,000,000 for fiscal years
			 2002 through 2004 and inserting $50,000,000 for each of fiscal
			 years 2012 through 2016.
				IIISewer Overflow
			 Control Grants
			3001.Sewer overflow
			 control grants
				(a)Administrative
			 RequirementsSection 221(e) (33 U.S.C. 1301(e)) is amended to
			 read as follows:
					
						(e)Administrative
				RequirementsA project that
				receives assistance under this section shall be carried out subject to the same
				requirements as a project that receives assistance from a State water pollution
				control revolving fund under title VI, except to the extent that the Governor
				of the State in which the project is located determines that a requirement of
				title VI is inconsistent with the purposes of this section. For the purposes of
				this subsection, a Governor may not determine that the requirements of title VI
				relating to the application of section 513 are inconsistent with the purposes
				of this
				section.
						.
				(b)Authorization of
			 appropriationsSection 221(f)
			 (33 U.S.C. 1301(f)) is amended to read as follows:
					
						(f)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated to carry out this
				section $500,000,000 for each of fiscal years 2012 through 2016.
							(2)Minimum
				allocationsTo the extent there are sufficient eligible project
				applications, the Administrator shall ensure that a State uses not less than 20
				percent of the amount of the grants made to the State under subsection (a) in a
				fiscal year to carry out projects to control municipal combined sewer overflows
				and sanitary sewer overflows through the use of green infrastructure, water and
				energy efficiency improvements, and other environmentally innovative
				activities.
							.
				
				(c)Allocation of
			 fundsSection 221(g) of such Act (33 U.S.C. 1301(g)) is amended
			 to read as follows:
					
						(g)Allocation of
				funds
							(1)Fiscal year
				2012Subject to subsection (h), the Administrator shall use the
				amounts appropriated to carry out this section for fiscal year 2012 for making
				grants to municipalities and municipal entities under subsection (a)(2) in
				accordance with the criteria set forth in subsection (b).
							(2)Fiscal year 2013
				and thereafterSubject to subsection (h), the Administrator shall
				use the amounts appropriated to carry out this section for fiscal year 2013 and
				each fiscal year thereafter for making grants to States under subsection (a)(1)
				in accordance with a formula to be established by the Administrator, after
				providing notice and an opportunity for public comment, that allocates to each
				State a proportional share of such amounts based on the total needs of the
				State for municipal combined sewer overflow controls and sanitary sewer
				overflow controls identified in the most recent survey conducted pursuant to
				section 516 and any other information the Administrator considers
				appropriate.
							.
				(d)ReportsThe
			 first sentence of section 221(i) (33 U.S.C. 1301(i)) is amended by striking
			 2003 and inserting 2013.
				IVClean Water Trust
			 Fund
			4001.Establishment
			 of Clean Water Trust FundSubchapter A of chapter 98 of the Internal
			 Revenue Code of 1986 (relating to the establishment of trust funds) is amended
			 by adding at the end the following new section:
				
					9512.Clean Water
				Trust Fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Clean Water Trust Fund,
				consisting of such amounts as may be appropriated or credited to the Fund as
				provided in this section or section 9602(b).
						(b)Transfers to
				trust fundThere are hereby appropriated to the Clean Water Trust
				Fund amounts equivalent to—
							(1)fees, taxes, or
				other sources of revenue specifically collected and deposited in the Fund or
				received in the Treasury for the purposes provided in this section; and
							(2)any penalty paid
				pursuant to section 309 of the Federal Water Pollution Control Act (33 U.S.C.
				1319) (other than those that result of violations of section 311 of such
				Act).
							(c)Appropriation of
				additional sumsThere are
				hereby authorized to be appropriated to the Clean Water Trust Fund such
				additional sums as may be required to make the expenditures referred to in
				subsection (d).
						(d)ExpendituresAmounts
				in the Clean Water Trust Fund shall be available, as provided in appropriations
				Acts, for the following purposes:
							(1)Capitalization grants under section 601 of
				the Federal Water Pollution Control Act (33 U.S.C. 1381).
							(2)Grants to States
				and interstate agencies under section 106(a) of that Act (33 U.S.C.
				1256(a)).
							(3)Grants under
				sections 104(b) and 104(g) of that Act (33 U.S.C. 1254(b) and 1254(g)).
							(4)To cover the cost of making direct loans or
				guaranteeing obligations authorized under the Water Pollution Control Investment
				Act.
							.
			4002.Allocation of
			 fundsTitle VI (as amended by
			 section 1307 of this Act) is further amended by inserting after section 608 the
			 following:
				
					609.Clean Water
				Trust Fund
						(a)Allocation of
				fundsThe Administrator shall
				allocate funds made available for a fiscal year out of the Clean Water Trust
				Fund established by section 9512 of the Internal Revenue Code of 1986 among
				eligible programs and activities as follows:
							(1)80 percent for
				capitalization grants under section 604.
							(2)10 percent to
				cover the cost of making direct loans or guaranteeing obligations authorized
				under the Water Pollution Control Investment
				Act.
							(3)7.5 percent for
				grants to States and interstate agencies under section 106(a).
							(4)2.5 percent for
				grants under sections 104(b) and 104(g).
							(b)Amounts made
				available for capitalization grantsTo the extent there are
				sufficient applications, not less than 30 percent of the amounts allocated for
				capitalization grants under subsection (a)(1) shall be used for one or more of
				the following purposes:
							(1)Projects or
				activities to address green infrastructure.
							(2)Water or energy
				efficiency improvements or other environmentally innovative activities.
							(3)The implementation
				of best management practices or measures identified in an approved nonpoint
				source management program under section
				319.
							. 
			4003.Revenues for
			 Clean Water Trust Fund
				(a)Study on
			 identification of revenuesNot later than 45 days after the date of
			 enactment of this Act, the Director of the Congressional Budget Office, in
			 consultation with the Administrator of the Environmental Protection Agency and
			 the Secretary of the Treasury, shall undertake a study of potential funding
			 mechanisms and revenue sources for the Clean Water Trust Fund established by
			 section 9512(d) of the Internal Revenue Code of 1986 (as added by this Act)
			 that are sufficient to support annual funding levels of at least
			 $10,000,000,000 for the purposes identified in section 9512(d) of that
			 Act.
				(b)Conduct of
			 studyIn carrying out the study, the Director shall—
					(1)take into
			 consideration whether potential funding mechanisms and revenue sources—
						(A)are broad
			 based;
						(B)are equitably
			 allocated; and
						(C)can be efficiently
			 collected;
						(2)review and, to the
			 extent practicable, utilize existing studies and reports on potential sources
			 of revenue for a clean water trust fund, including—
						(A)the report of the
			 Government Accountability Office entitled Clean Water Infrastructure: A
			 Variety of Issues Need to Be Considered When Designing a Clean Water Trust
			 Fund (GAO–09–037, May 2009); and
						(B)the report of the
			 Environmental Protection Agency entitled Alternative Funding Study:
			 Water Quality Fees and Debt Financing Issues (EPA 832–R–96–001, June
			 1996);
						(3)consult with
			 Federal, State, tribal, and local agencies, representatives of business and
			 industry, representatives of entities operating publicly owned treatment works,
			 representatives of conservation and environmental organizations,
			 representatives of ratepayer organizations, and other interested persons;
			 and
					(4)provide the
			 opportunity for public hearings.
					(c)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Director shall submit a report on the results of the study
			 to—
					(1)the Committee on
			 Transportation and Infrastructure, the Committee on Ways and Means, and the
			 Committee on the Budget of the House of Representatives; and
					(2)the Committee on
			 Environment and Public Works, the Committee on Finance, and the Committee on
			 the Budget of the Senate.
					VWater
			 Pollution Control Investment
			5001.Short
			 titleThis title may be cited
			 as the Water Pollution Control
			 Investment Act.
			5002.DefinitionsIn this title, the following definitions
			 apply:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)BorrowerThe term borrower means a
			 person who owes payments of interest or principal on an obligation guaranteed
			 under this title.
				(3)Cost of a direct
			 loanThe term cost of
			 a direct loan means the cost of a direct loan as that
			 term is used in section 502(5) of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a(5)).
				(4)Cost of a
			 guaranteeThe term cost
			 of a guarantee means the cost of a loan guarantee as that
			 term is used in section 502(5) of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a(5)).
				(5)Direct
			 loanThe term direct
			 loan has the meaning given that term in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a).
				(6)Guarantee
					(A)In
			 generalThe term guarantee has the meaning given the
			 term loan guarantee in section 502 of the Federal Credit Reform
			 Act of 1990 (2 U.S.C. 661a).
					(B)InclusionThe
			 term guarantee includes a loan guarantee commitment (as that term
			 is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a)).
					(7)Large water
			 infrastructure project
					(A)In
			 generalThe term large water infrastructure project
			 means a project for construction of a publicly owned treatment works that
			 qualifies for assistance under section 603(c) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383(c)), but because of its significant scope and cost
			 is not likely to receive assistance under that Act, as determined by the
			 Administrator.
					(B)GuidelinesThe
			 Administrator shall issue guidelines for determining whether a project
			 qualifies as a large water infrastructure project.
					(8)ObligationThe
			 term obligation means a loan or other debt obligation.
				(9)State
			 infrastructure financing authorityThe term State infrastructure
			 financing authority means the State entity established or designated by
			 the Governor of a State to receive a capitalization grant provided by, or
			 otherwise carry out the requirements of, title VI of the Federal Water
			 Pollution Control Act (33 U.S.C. 1381 et. seq.).
				5003.Direct
			 loans
				(a)In
			 general
					(1)Use of
			 loansThe Administrator may
			 make a direct loan to a State infrastructure financing authority for use in the
			 same manner, and subject to the same terms and conditions (unless otherwise
			 specified in this section), as a capitalization grant made under section 601 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1831).
					(2)Terms and
			 conditionsThe Administrator
			 may make a loan under this section on such terms and conditions (including
			 requirements for audits) as the Administrator determines appropriate.
					(b)Loan
			 requirements
					(1)Maximum
			 amountThe amount of a loan
			 made under this section to a State infrastructure financing authority shall not
			 exceed the applicable percentage for the State establishing such authority of
			 the total amount available under this title for disbursement, based on the
			 allotment for the State in accordance with section 604 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1384).
					(2)Term of
			 loanThe final maturity date
			 of a loan made under this section shall not be later than 35 years after the
			 date on which funds are disbursed to a State infrastructure financing
			 authority.
					(3)Interest
			 rateThe Administrator may
			 make a loan under this section only if the Administrator determines that the
			 interest rate on the loan is appropriate, taking into account the prevailing
			 rate of interest in the private sector for similar loans.
					(4)SecurityThe Administrator shall require a State
			 infrastructure financing authority receiving a loan under this section to use a
			 rate covenant, coverage requirement, or similar security feature adequate to
			 ensure loan repayment.
					(5)Repayment
						(A)ScheduleThe Administrator shall set a repayment
			 schedule for each loan made under this section based on the projected cash flow
			 to the State infrastructure financing authority, including consideration of the
			 effect on such cash flow of the security features described in paragraph
			 (4).
						(B)CommencementScheduled loan repayments of principal or
			 interest on a loan made under this section shall commence not later than 5
			 years after the date on which the loan is made.
						(C)Deferral of
			 payments
							(i)In
			 generalIf the Administrator determines that a State
			 infrastructure financing authority lacks the resources to make scheduled
			 payments on a loan made under this section based on circumstances not
			 foreseeable at the time the loan is made, the Administrator may allow for the
			 deferral of such payments.
							(ii)InterestAny
			 payment deferred under clause (i) shall—
								(I)continue to accrue
			 interest until fully repaid; and
								(II)be amortized over
			 the remaining term of the loan.
								(D)PrepaymentPayments
			 on the loan may be made in advance with no penalty.
						(c)Sale of
			 loansAfter notifying the
			 State infrastructure financing authority, the Administrator, in consultation
			 with the Secretary of the Treasury, may sell a loan made under this section, if
			 the Administrator determines that the sale can be made on favorable
			 terms.
				(d)Conforming
			 requirementsThe requirements of sections 211, 511(c)(1), and 513
			 of the Federal Water Pollution Control Act (33 U.S.C. 1291, 1371(c)(2), and
			 1372) apply to the construction of a project carried out in whole or in part
			 with assistance made available through a loan under this section in the same
			 manner as treatment works for which grants are made available under the Federal
			 Water Pollution Control Act.
				(e)FeesThe Administrator shall charge and collect
			 fees from State infrastructure financing authorities receiving loans under this
			 section in amounts the Administrator determines are sufficient to cover the
			 administrative expenses associated with carrying out this section and, as
			 provided in advance in appropriations Acts, use such amounts to cover such
			 expenses.
				(f)Records;
			 Audits
					(1)In
			 generalA State
			 infrastructure financing authority receiving a loan under this section shall
			 keep such records and other pertinent documents as the Administrator shall
			 prescribe by regulation, including such records as the Administrator may
			 require to facilitate an effective audit of loans made under this
			 section.
					(2)AccessThe
			 Administrator and the Comptroller General of the United States, or their duly
			 authorized representatives, shall have access, for the purpose of audits, to
			 records and other pertinent documents kept under paragraph (1).
					5004.Guarantees
				(a)In
			 general
					(1)Use of
			 guaranteesThe Administrator may make a guarantee under this
			 title for an obligation for construction of a large water infrastructure
			 project in accordance with the requirements of this section.
					(2)Selection
			 criteria
						(A)EstablishmentThe Administrator shall establish criteria
			 for selecting among large water infrastructure projects in making guarantees
			 under this title.
						(B)CriteriaIn establishing selection criteria under
			 this paragraph, the Administrator shall include consideration of the
			 following:
							(i)The extent to which the project is
			 nationally or regionally significant.
							(ii)The
			 creditworthiness of the project, including a determination by the Administrator
			 that any financing has appropriate features to ensure repayment.
							(iii)The extent to
			 which the project uses new technologies that enhance the environmental benefits
			 of the project.
							(iv)The cost of a guarantee under this
			 title.
							(v)The
			 extent to which the project helps restore, maintain, or protect the
			 environment.
							(3)Fiscal year
			 limitationThe Administrator
			 may not utilize more than 10 percent of the funds made available under this
			 title for a fiscal year to make guarantees under this section during that
			 fiscal year.
					(4)Terms and
			 conditionsThe Administrator
			 may make a guarantee for a large water infrastructure project under this title
			 on such terms and conditions (including requirements for audits) as the
			 Administrator determines appropriate.
					(5)SecurityThe Administrator shall require a borrower
			 to use a rate covenant, coverage requirement, or similar security feature
			 adequate to ensure repayment of the obligation.
					(b)Guarantee
			 requirements
					(1)Probability of
			 repaymentThe Administrator
			 may make a guarantee under this title only if the Administrator determines that
			 there is a high probability of repayment by the borrower of the principal and
			 interest on the obligation.
					(2)Amount
						(A)Percentage of
			 total costThe Administrator
			 may make a guarantee under this title only if the amount of the obligation does
			 not exceed 75 percent of the total cost of the large water infrastructure
			 project, as estimated at the time at which the guarantee is issued.
						(B)SufficiencyThe
			 Administrator may make a guarantee under this title only if the Administrator
			 determines that the amount of the obligation, when combined with amounts
			 available from other sources, will be sufficient to carry out the
			 project.
						(3)NonsubordinationThe Administrator may make a guarantee
			 under this title only if the guarantee is not subordinate to other
			 financing.
					(4)Interest
			 rateThe Administrator may
			 make a guarantee under this title only if the Administrator determines that the
			 interest rate on the obligation is appropriate, taking into account the
			 prevailing rate of interest in the private sector for similar obligations.
					(5)TermThe Administrator may make a guarantee
			 under this title only if—
						(A)repayment of the
			 obligation is required over a period not to exceed the lesser of—
							(i)35
			 years; or
							(ii)90 percent of the projected useful life of
			 the large water infrastructure project to be financed by the obligation (as
			 determined by the Administrator); and
							(B)payments on the obligation are scheduled to
			 commence not later than 5 years after the date of substantial completion of the
			 large water infrastructure project.
						(c)Conforming
			 requirements
					(1)Fiscal
			 sustainability planThe
			 Administrator may make a guarantee for a large water infrastructure project
			 under this title only if the owner or operator of such project commits to
			 develop and implement a fiscal sustainability plan that meets the requirements
			 of section 603(d)(1)(E) of the Federal Water Pollution Control Act, as added by
			 this Act.
					(2)Priority
			 listThe Administrator may
			 make a guarantee for a large water infrastructure project under this title only
			 if such project is on a State priority list under section 603(g) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1383(g)), as amended by this Act.
					(3)Additional
			 requirementsThe requirements
			 of sections 211, 511(c)(1), and 513 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1291, 1371(c)(2), and 1372) apply to the construction of a large
			 water infrastructure project carried out in whole or in part with financing
			 made available through an obligation guaranteed under this title in the same
			 manner as treatment works for which grants are made available under the Federal
			 Water Pollution Control Act.
					(d)Defaults
					(1)Payment by
			 Administrator
						(A)In
			 generalIf a borrower
			 defaults on an obligation guaranteed under this title (as defined in
			 regulations promulgated by the Administrator and specified in the guarantee
			 contract), the holder of the guarantee shall have the right to demand payment
			 of the unpaid amount from the Administrator.
						(B)Payment
			 requiredWithin such period
			 as may be specified in the guarantee or related agreements, the Administrator
			 shall pay to the holder of a guarantee the unpaid interest on, and unpaid
			 principal of, the obligation guaranteed under this title as to which the
			 borrower has defaulted, unless the Administrator finds that there was no
			 default by the borrower in the payment of interest or principal or that the
			 default has been remedied.
						(C)ForbearanceNothing in this subsection precludes any
			 forbearance by the holder of a guarantee for the benefit of the borrower which
			 may be agreed upon by the parties to the obligation and approved by the
			 Administrator.
						(2)Subrogation
						(A)In
			 generalIf the Administrator makes a payment under paragraph (1),
			 the Administrator shall be subrogated to the rights of the holder of the
			 guarantee as specified in the guarantee or related agreements.
						(B)Superiority of
			 rightsThe rights of the
			 Administrator, with respect to any property acquired pursuant to a guarantee or
			 related agreements, shall be superior to the rights of any other person with
			 respect to the property.
						(e)Payment of
			 principal and interest by Administrator
					(1)In
			 generalWith respect to any obligation guaranteed under this
			 title, the Administrator may enter into a contract to pay, and pay, a holder of
			 the guarantee, for and on behalf of the borrower, from funds appropriated for
			 that purpose, the principal and interest payments which become due and payable
			 on the unpaid balance of the obligation if the Administrator finds that—
						(A)the borrower is
			 unable to meet the payments and is not in default;
						(B)it is in the
			 public interest to permit the borrower to continue to pursue the purposes of
			 the project;
						(C)the probable net
			 benefit to the Federal Government in paying the principal and interest will be
			 greater than that which would result in the event of a default; and
						(D)the State or region in which the project is
			 located is experiencing a period of local or regional economic hardship that
			 has affected the borrower's ability to meet the payments.
						(2)AmountThe
			 amount of the payment that the Administrator is authorized to pay under this
			 subsection shall be no greater than the amount of principal and interest that
			 the borrower is obligated to pay under the obligation.
					(3)ReimbursementA
			 payment may be made under this subsection only if the borrower agrees to
			 reimburse the Administrator for the payment (including interest) on terms and
			 conditions that are satisfactory to the Administrator.
					(f)FeesThe
			 Administrator shall charge and collect fees from borrowers for guarantees made
			 under this title in amounts the Administrator determines are sufficient to
			 cover the administrative expenses associated with carrying out this title and,
			 as provided in advance in appropriations Acts, use such amounts to cover such
			 expenses.
				(g)Records;
			 audits
					(1)In
			 generalA borrower shall keep
			 such records and other pertinent documents as the Administrator shall prescribe
			 by regulation, including such records as the Administrator may require to
			 facilitate an effective audit of guarantees made under this title.
					(2)AccessThe Administrator and the Comptroller
			 General of the United States, or their duly authorized representatives, shall
			 have access, for the purpose of audits, to records and other pertinent
			 documents kept under paragraph (1).
					(h)Full faith and
			 creditThe full faith and
			 credit of the United States is pledged to the payment of all guarantees made
			 under this title.
				5005.Funding
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to provide direct
			 loans and the costs of guarantees under this title.
				(b)Alternate
			 funding mechanismWith
			 respect to a guarantee for a large water infrastructure project under this
			 title, in lieu of funding such guarantee through a separate appropriation, the
			 borrower of the obligation to be guaranteed may pay a one-time guarantee fee to
			 the Administrator equal to the cost of the guarantee, and the Administrator may
			 use such fee, as provided in advance in appropriations Acts, to make such
			 guarantee.
				
